Spoitokd, J.
xln unqualified verdict of guilty having been found against the prisoner, under an indictment for murder, he was sentenced to death.
Having appealed to this court, he seeks to reverse the sentence and to procure a new trial, for various alleged errors in the proceedings below.
W& are of opinion that the Act of May 29, 1846, authorising juries, in capital'cases, to qualify their verdicts, by adding “ without capital punishment, ” has not changed the pre-existing jurisprudence which held it to be good cause of challenge on the part of the State, in such cases, that the juror had conscientious scruples about inflicting the punishment of death. The State v. Kennedy, 8 Rob. 594. If the Legislature intended to change the law in this respect, such intention should appear by necessary implication from the statute itself.
The statute allows jurors, in a specified class of cases, to render a verdict in two forms; if they have conscientious scruples against either form, they cannot carry into effect the whole law, and therefore do not stand indifferent between the State and the accused.
But, while we do not think the court erred in allowing their challanges for cause, we find error, which may have prejudiced the prisoner, in that portioh *537of the Judge’s charge to the jury, which is embodied in the following bill of exceptions : “ Be it remembered that on the trial of this cause, the Judge, in his charge to the jury, .and at the beginning and in the course of his said charge, stated to the jury that cases of murder were fearfully numerous in this city; that a conviction on a charge of murder had ceased to be a cause of excitement, and had become a common affair of almost daily occurrence; that confinement in the State Penitentiary for life, was no adequate punishment for the crime of murder, and that juries had no right to qualify their verdict unless there were mitigating circumstances; that convicts, in the penitentiary, seldom served out their term when confined there for life; that a late Governor of this State had pardoned almost every body, and that convicts were always in the hope that, after a few years, they would appeal to a clement executive, and that none but capital punishment would put a stop to the practice now common of man and woman killing; that he, the Judge, on a late visit to the penitentiary had been told, by parties sentenced by him, inmates of the State Prison now, that they hoped in a short time to come out; to iyhich charge the counsel for the defendant objected, &c.”
It is obvious that the charge as above detailed, embraced several matters of tact within the personal knowledge of the Judge, which would not have been admissible in evidence, bad they been offered on the trial, which did not contribute in any way to the elucidation of the law applicable to the case, and which yet had a tendency to influence the finding of the j ury by motives extraneous to the cause before them.
If there could be a doubt under the English common law, with regard to the propriety of such a charge in a criminal ease, the legislative enactments of Louisiana would compel us, however reluctantly, to say that it was erroneous. The Act of April 80, 1853, (Sess. Acts, p. 249,) declares “ that in his charge in criminal cases, the Judge must limit himself to giving the jury a knowledge of the law applicable to the cause submitted to them.” And the Act of May 29, 1846, (Sess. Acts, p. 118,) had previously declared “ that in all cases where the punishment denounced by law is death, it shall be lawful for the jury to qualify their verdict by adding thereto “ without capital punishment,” and that whenever the jury shall return a verdict qualified as aforesaid, the person convicted shall only be sentenced to hard labor for life, in the State Penitentiaiy.”
Under these statutes, the Judge should carefully avoid giving the jury any indication of his own opinion, touching the facts of the case, or the guilt or innocence of the prisoner.
And the qualification of the verdict should be left where the law has loft it, to the sound discretion of the jury, upon the facts of the case, guided by a sense of their solemn responsibility, which is to do their whole duty to the State as well as to the accused.
¥e are not insensible to the public evils, deprecated by the District Judge, and which naturally provoked the strong expressions contained in his charge.
But we are sitting as Judges, to apply the laws as they are to a particular controversy, growing out of facts, not as legislators to originate and prescribe general rules for the future. If existing laws are found to work badly, the remedy is to be sought at the hands of the power which enacted them. Whilst they remain upon the statute-book, they must be obeyed by the courts without reference to their expediency.
*538It is, therefore, ordered that the judgment of the District Court, in the case of the State v. John Melvin, be avoided and reversed, the verdict of the jury set aside, and the said cause remanded for a new tria!, according to law.